Earl Warren: Mr. Solicitor General, you may proceed.
J. Lee Rankin: May it please the Court. I'll try to answer Mr. Justice Frankfurter's question first. I think there's no problem at all about the question that you asked. Section 503 of the 1940 Act which would be controlling under all of these cases, in 54 statutes at large at page 1171, provides for an independent trial de novo on the question of nationality
Speaker: Yes.
J. Lee Rankin: -- and it's been uniformly so construed. So that -- and in Nishikawa case in the transcript shows that that's the Section under which the action is brought in specific terms and the rest of them were brought under that provision of the statute so that this Section gives them a trial de novo in accordance with the requirements of due process.
Felix Frankfurter: They let you say here, isn't it? And they do a redundance in saying and that's part of reality so that in answer to my question why shouldn't this have the procedure that was constitutionally required in being controlled you could see now, you say the answer is the judge.
J. Lee Rankin: Yes.
Felix Frankfurter: All right.
J. Lee Rankin: In pretrial.
Hugo L. Black: Do you say it has to decide for them?
J. Lee Rankin: I'd have to compare to know that --
Hugo L. Black: What rights does he have?
J. Lee Rankin: He has a trial de novo on the question --
Hugo L. Black: Before whom?
J. Lee Rankin: Before a District Court of the United States --
Hugo L. Black: Is that all that --
J. Lee Rankin: -- for the District of Columbia or in the District Court of the United States for the district in which such person claims a permanent residence for a judgment declaring him to be a national of the United States.
Hugo L. Black: You think that would supply all the former cases if you have the -- protect -- the procedural protection to which that case has indicated that citizens should have?
J. Lee Rankin: I guess in the trial de novo on --
Hugo L. Black: For judgment.
J. Lee Rankin: Yes, sir. And I would think that would satisfy all the constitutional requirements in regard to --
Hugo L. Black: -- (Voice Overlap) when a man is being deprived of something to get a case -- I suppose a case of controversy. Some people might think he ought to have a jury.
J. Lee Rankin: Well, he doesn't get it under our practice in many situations and it still complies with due process according --
Hugo L. Black: Well, it depends on the definition of due process, doesn't it?
J. Lee Rankin: Well, all I could say that this Court has recognized many such trials as being due process but --
Hugo L. Black: But if they were to try him for violating that statute which makes it a crime to go abroad if he -- so in this -- it wouldn't be due process to try it without a jury of indictment would it?
J. Lee Rankin: That would be something else, yes sir. But this is a procedure that's recognized in many areas of the determination of rights of citizens as being due process.
Hugo L. Black: If he -- if on that case, that they charge him with that, he would – he could be fined for $500, would he be entitled to a jury?
J. Lee Rankin: Well, it would depend upon the statute. But then --
Hugo L. Black: Well, the statute in the section makes it a crime.
J. Lee Rankin: Ordinarily, he would be. Yes, sir.
Hugo L. Black: If he didn't waive it.
J. Lee Rankin: Yes, sir.
Felix Frankfurter: Well, does that mean to say that constitutionally will offend -- if Congress outlaws conduct to be defined by not loading so many months and not loading so many dollars, that that require a jury trial.
J. Lee Rankin: No, it does not.
Felix Frankfurter: A whole realm of petty offense and he's out of the jury trial.
J. Lee Rankin: That's right.
Hugo L. Black: What is the line between those, as I recall it, there was once the District of Columbia that (inaudible) has been indicated. It was said the trial that many people might think we're petty but entitle them to use them in fact. I forgot the name it was written by as far as I recall it was Mr. Justice Harlan and many years ago. What are they?
J. Lee Rankin: Well, there isn't any question of what is that the line is between petty offenses but the precise line depends on the particular cases I would think. I want to also correct one statement I made about the breadth of action in other countries.
Hugo L. Black: Do you want to consider this a petty offense if it could take away his citizenship as a punishment, wouldn't you?
J. Lee Rankin: No, I think Congress dealt with it as providing in a declaratory judgment that would give him the complete review on the facts. Of course, in this particular case, in the Perez case, there is no issue about the facts. They're all admitted. There isn't any on what the particular act was performed. They admitted it.
Hugo L. Black: Some question about why, isn't it?
J. Lee Rankin: That is --
Hugo L. Black: If -- if your adversary's position is correct that the law -- the Constitution forbids (Inaudible) or it does not permit the Constitution to take away citizenship which the man has not voluntarily abandoned, assuming at the Perez, would you say that -- then Congress could classify along with those who do not voluntarily (Inaudible) those who do by defining as a ground to forfeit citizenship, voting in a foreign country.
J. Lee Rankin: Well, I would say no if you say that you have to find subjective intent. But if you have to find merely that he did evade the draft for this or went to a foreign country and stayed there for the purpose of evading the draft and he admits that fact as he does here then I don't think there's any issue of that. You see, he --
Hugo L. Black: What I --
J. Lee Rankin: -- admits that not only that he went to the foreign country and stayed there but that he did it for this very purpose.
Hugo L. Black: The question I was asking you was following up Mr. Justice Frankfurter's question (Inaudible)
J. Lee Rankin: Yes, sir.
Hugo L. Black: -- is the question I'm asking that is there not also an additional power or how do the reference to this legislative power in this respect that if they are right, your adversaries are right, saying there must be a voluntary or using the word to be deliberate, intentional, real honest to goodness abandonment by the person, before Congress can take away citizenship except maybe for a crime. If that be the case, would you still say that Congress could classify the innocent and the guilty in that line or if you want to call it that are the knowing and the unknowing, of course, they lumped and only in one group and say the conduct which might be either could be used to forfeit citizenship, would you say that?
J. Lee Rankin: No. I -- I don't think they could be lumped together if you say that there has to be subjective intent.
Hugo L. Black: Then there wouldn't be any question of reasonableness under those circumstances, would it?
J. Lee Rankin: No. Of course, that concedes their argument --
Hugo L. Black: I -- I understand --
J. Lee Rankin: -- but we don't.
Hugo L. Black: I understood you assuming something if you rigorously deny.
J. Lee Rankin: That's right.
Earl Warren: General, at the outset of your -- of your argument, you impressed on us that we ought to view this case in the light of the facts, namely, that this man was down there in Mexico from the time he was nine or ten years old, that he -- he married a woman, had seven children and -- and a lot of other things happened down in -- in Mexico and you told us that we should take those things into consideration. Now, how can you say then that there wasn't a factual situation for the Court to take into consideration and then -- and that all they had to do was just -- just to determine whether he actually voted down there and whether he actually stayed away.
J. Lee Rankin: Well, what I meant was that there was no issue between us that the facts were any different. We -- both sides agree that the facts in this case are that he did live down there, that he did vote in this election and it was a political election --
Earl Warren: Yes.
J. Lee Rankin: -- that he stayed out of the country -- went out of the country and stayed out of the country to evade the draft --
Earl Warren: Yes.
J. Lee Rankin: -- and he conceded all of those. So, there's no issue as to those facts.
Earl Warren: But if you are before a jury, don't you think that -- that the facts as they're presented by each side as to this man living down there and his family and everything and why he came up to -- to America and so forth. And those two occasions he came, don't you think those all might be presented in a different way that might call for a review?
J. Lee Rankin: They shouldn't be. They ought to be the same facts before a jury --
Earl Warren: Well --
J. Lee Rankin: -- jury --
Earl Warren: Well --
J. Lee Rankin: -- before a court.
Earl Warren: It's open to -- he never received --
J. Lee Rankin: I know --
Earl Warren: -- a proceeding. You know they do --
J. Lee Rankin: -- and might.
Earl Warren: -- and besides do present their facts in a little different way.
Felix Frankfurter: May I take a minute of your time or of our time. In this case, the issue arose because he was sought to be deported as an alien, is that right?
J. Lee Rankin: He came in -- he tried to come into the country and they sought --
Felix Frankfurter: Sought (Inaudible)
J. Lee Rankin: That's right.
Felix Frankfurter: -- not to let him in --
J. Lee Rankin: That's right.
Felix Frankfurter: -- because he was an alien.
J. Lee Rankin: Yes.
Felix Frankfurter: Now, the -- he then put a -- he put an issue to the fact that he was a citizen.
J. Lee Rankin: That's right.
Felix Frankfurter: And the Court decided against him.
J. Lee Rankin: Yes.
Felix Frankfurter: What I would like to know is whether you think the procedure that was just followed here, satisfy and -- and exhaust 503 or could he have brought an independent proceeding or could he now (Inaudible) putting that to one side for the moment, could he now bring an independent proceeding to have that issue determined on the basis of my question which was tied to the deportation case of citizenship which requires merely a judicial proceeding and not a jury trial.
J. Lee Rankin: Well, I would think there would be a right available to him under the Declaratory Judgment Act. There would be a justiciable controversy that --
Felix Frankfurter: Despite these things or -- or this may -- you -- he may have been said to have had the kind of a judicial proceeding that this Court in (Inaudible) said an issue of citizenship, where is this? I don't know which but I haven't realize, I should have that -- I hadn't realized your Section 503 which whatever else -- whatever have consideration of due process may raised, I think comes within the scope and satisfy the scope that analogy of the -- of the deportation case (Inaudible)
J. Lee Rankin: Well, it seems to me the start of the Section is adequate and fully satisfies the requirements.
Felix Frankfurter: Of that -- of what was laid down doesn't touch the jury thing because no jury requirement was made. I hope you can get the impression I'm not -- taking away citizenship is a petty matter.
J. Lee Rankin: And I'm sure.
Felix Frankfurter: I meant that if Congress made an offense punishable by not more than a short period, and what is short, nobody in court has direct sense or how much money is petty, but then it isn't within the restriction of the requirements of the Bill of Rights.
J. Lee Rankin: That's right, sir.
Felix Frankfurter: And what the limits are, nobody knows, the amount in the quantity punishment, the stigma, in other -- other words the problem is a very (Inaudible)
Earl Warren: Mr. Horsky.
Charles A. Horsky: Just a -- pure words, Your Honor. First, let me speak to this question that you were just discussing as to the facts. I think the court below operated on the assumption which I am sure is the correct assumption under the statute that it's only -- the only findings it had to make were the findings, did this man vote in a political election, did he stay out of the country to avoid the draft? There is nothing in the record and there is nothing that you could find out from even the hearings before the Immigration and Naturalization service into which I looked which would tell you why he did these things. The Solicitor General would have you approach this case as if these two Sections were to be treated as evidentiary in terms of his intention that you take these into account in determining whether this man ought to be held to have abandoned his citizenship. They do not operate in that fashion. They operate automatically. The vote is the fact and that's the end of it. I don't know why he voted in the election. I could think of a lot of reasons why he might have voted, which would have nothing to do with dividing his allegiance or showing any lack of allegiance for United States.
Felix Frankfurter: Does it appear what kind of an election it was?
Charles A. Horsky: I think he voted for President Aleman in the elections of 1946.
Felix Frankfurter: It wasn't here, though. It wasn't here.
Charles A. Horsky: It wasn't here. Now, let me come to beer, Your Honor. [Laughs] I hope I didn't mislead you but I --
Felix Frankfurter: But you didn't at all.
Charles A. Horsky: That Attorney General did rule that voting on that issue in that election lost -- caused Ms. (Inaudible) her citizenship.
Felix Frankfurter: I -- you didn't --
Charles A. Horsky: Yes, sir.
Felix Frankfurter: -- at all. You couldn't.
Charles A. Horsky: [laughs] Well, I thought you had the impression that I have misstated the case in some fashion.
Felix Frankfurter: Oh, I -- I'm sorry.
Charles A. Horsky: I didn't --
Felix Frankfurter: Even I (Inaudible)
Charles A. Horsky: I hoped to shock you. I didn't want to shock you.
Felix Frankfurter: Well.
Charles A. Horsky: It Shock me but I didn't want to shock you improperly [laughs].
Felix Frankfurter: But it couldn't. It could be.
Charles A. Horsky: Now, let me --
Felix Frankfurter: (Inaudible) except through my hearing of not understanding what you said.
Charles A. Horsky: Well, I perhaps didn't distinguish between opinions of the Attorney General and --
Felix Frankfurter: Well, I -- I (Voice Overlap) -- with you.
Charles A. Horsky: -- the ruling of the Attorney General.
Felix Frankfurter: But he did say this is a way of getting a ruling from the Court.
Charles A. Horsky: He said, if she wants to go to court, she can.
Felix Frankfurter: Well, he said it's undecided and I don't know. It's not --
Charles A. Horsky: But I'm going to say that she loses her citizenship. If she wants to go to court, she can. If she wants to come and be renatularized, she can.
Felix Frankfurter: To me --
Charles A. Horsky: But she's out --
Felix Frankfurter: -- it's illustration of the excessive burdens on an Attorney General attack on a case like this.
Charles A. Horsky: I should think he should not be allowed to, either. I've heard the Court of that. One other item which is related to the matter which we were discussing as to this man's dual citizenship, there is no finding by the Court that he was a dual national, either by the Court or by the bureau -- or by Immigration and Naturalization Service. One could construct a theory upon which he would be, I concede that. I could construct the theory upon which he would not. It, however, it seems to me that it must be irrelevant as Your Honor pointed out in the questions. Whether a man's parents were American-born or foreign-born as to what his rights are under the Constitution, I think that issue must be an irrelevant issue. I would concede that the proposition which I state in terms of what a man may do or may not do in order to abandon citizenship might have to be phrased somewhat differently in the case of a man who involuntarily was a dual national, who, because of the nature of his parents' birth was claimed by Italy or France or Japan or what have you, it might make a difference. But it would only be a matter of phraseology. His substantive rights under the Constitution must be the same. Now, one more word and I'll be done. The Solicitor General has referred to the necessity for the United States to have the attributes of sovereignty. Of course, it must have the attributes of sovereignty and it does. But certainly, it is not and has never been the law that in exercising those attributes of sovereignty, the United States may act in derogation of constitutional rights. I suppose it is true almost everywhere in the world that a nation can legislate about church matters. Most nations do not separate church and state. That that certainly does not mean that in the United States, because you can point to all the other places where the Congress or the Legislature or the Executive can deal with the church, that Congress here can avoid the First Amendment. We have here --
Felix Frankfurter: But we have controversies as to when it does and when it doesn't.
Charles A. Horsky: Well, we do. But we certainly admit that it is still effective, notwithstanding, the nature of sovereignty and the existence of the similar power in other countries. What we have here but I cannot say it too much and too sincerely, is a constitutionally protected right. A very important constitutionally protected right, native-born citizenship. It seems to me impossible to believe that that right can be at the discretion of Congress to take away for as light or as grave a reason as it sees fit. I submit that the decision below should be reversed.